MEMORANDUM **
John R. McHone appeals from the sentence of 12 months and one day and order of restitution, imposed after his guilty-plea conviction for theft of public property and aiding and abetting, in violation of 18 U.S.C. §§ 641, 2. We have jurisdiction under 28 U.S.C. § 1291 and affirm.
McHone contends the evidence did not support an upward enhancement to his sentence based on a finding that he was responsible for a loss amount of $17,000 worth of timber. The district court, however, had adequate evidence of the market value of the timber from the trees which McHone admitted he and his associates illegally removed. See U.S.S.G. §§ lB1.3(a), 2B1.1 and cmt. n. 3; see also United States v. Bright, 353 F.3d 1114, 1119 (9th Cir.2004). This same evidence supports the district court’s order imposing $17,150.25 in restitution. See 18 U.S.C. § 3664(h); see also United States v. Stoddard, 150 F.3d 1140, 1147 (9th Cir.1998).
McHone’s remaining arguments, raised for the first time in his reply brief, are deemed waived. See United States v. Curtin, 443 F.3d 1084, 1094 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.